Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions
and requirements of this title.

Claims 1-6 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mathematical concept without significantly more. The claims recite “A friction coefficient estimation apparatus, comprising: … determining whether the tire slips or not on the basis of the slip information … estimating a rolling friction coefficient between the tire 10and a surface with which the tire is in contact, on the basis of the number of rotations and the speed which are acquired … determines that the tire does not slip” and “a first acceleration, a second acceleration, and a third acceleration…whether or not any force other than gravity is exerted…” and “a first acceleration per unit time in a 25front-back direction of the vehicle and a second acceleration per unit time in a height27 direction of the vehicle,” which calculates a rotation of a tire, a vehicle speed, and if the vehicle slips or not. 
Step 1: This claim is directed to a method of determining slippage of a vehicle tire on a surface
Step 2A, Prong One: 
The limitations of taking variables such as tire rotation, vehicle speeds, slip information, and calculated forces is a process that, under its broadest reasonable interpretation, covers performance of mathematic relationships without any inventive concepts. That is, other than reciting “an acquisition unit” or “a determination unit” or “an estimation unit” nothing in the claim element precludes the step from relating to a purely mathematical concept with physical elements that relate to variables. If a claim limitation, under its broadest reasonable interpretation, covers and abstract idea of using mathematical equations for determining the wheel slippage of a vehicle, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, these claims recite an abstract idea. 
Step 2A, Prong Two:
This judicial exception is not integrated into a practical application because the claims recite additional elements: “acquiring the number of rotations of a tire of a vehicle per 5unit time, a speed of the vehicle per unit time on the basis of the rotation of the tire of the vehicle, and slip information used for determining a slip of the tire;” and “acquires a driving force for driving the vehicle” and “acquires a braking force for braking the vehicle”  The acquisition step of obtaining the tire rotation, vehicle speed, and various force information for estimating coefficient estimation is recited at a high level of generality (i.e., as a general means of mere data gathering for a vehicle for optimal operating conditions), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, this additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea.
	Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field as data gathering seen in MPEP 2106. The specification does not provide any indication that the data acquisition step is anything other than a generic, off-the-shelf computer component in the form of various modules such as a processor, CPU, DSP or something similar as described in the specification [0102]. As such, the claims are ineligible. 


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over embodiments of Ishikawa et al. (US Pre-Granted Publication No. US 2006/0108170 A1 hereinafter “Ishikawa”).

	Regarding claim 1 embodiments of Ishikawa discloses:

	A friction coefficient estimation apparatus, comprising: a processor to execute a program; (Ishikawa [0014] [0414] [0563] wherein the vehicle control apparatus is a processor) and a memory to store the program which, when executed by the processor, performs an acquisition process for acquiring the number of rotations of a tire of a vehicle, (Ishikawa [0446] a speed of the vehicle on the basis of the rotation of the tire of the vehicle, (Ishikawa [0446] [0462] wherein the speed of the vehicle equals the wheel speed recorded by the wheel speed sensor) and slip information used for determining a slip of the tire; (Ishikawa [0452-0453] [0462] wherein the wheel speed is used to determine a slip ratio) a determination process for determining whether the tire slips or not on the basis of the slip information acquired by the acquisition process; (Ishikawa [0463] [0301-0303] wherein the wheel is determined to be slipping or not slipping) and an estimation process for estimating a rolling friction coefficient between the tire and a surface with which the tire is in contact, (Ishikawa [0132] [0140] the road friction is determined based on the slip of the wheel i.e. rolling friction at each wheel) on the basis of the number of rotations and the speed which are acquired by the acquisition process, (Ishikawa [0392] [0452] wherein the rotational speed is determined by the vehicle to determine a slip ratio) when the determination process determines that the tire does not slip. (Ishikawa [0463] [0301-0303] wherein the wheel is determined to be slipping or not slipping). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]). 

	Regarding claim 3 embodiments of Ishikawa disclose all of the limitations of claim 1 and further discloses:

	The friction coefficient estimation apparatus according to claim 1, wherein the acquisition process further acquires a first acceleration in a front- back direction of the vehicle (Ishikawa [0097] fig. 2 element 221 wherein the acceleration sensor works in an XYZ i.e. three-axis direction the x direction being the front back direction) and a second acceleration in a height direction of the vehicle, (Ishikawa [0097] fig. 2 element 221 wherein the acceleration sensor works in an XYZ i.e. three-axis direction the Z direction being the height direction) andBIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/DRA/avdApplication No.: NEWDocket No.: 2257-0703PUS1 Page 6 of 9 the estimation process uses the first acceleration and the second acceleration which are acquired by the acquisition process, to estimate the rolling friction coefficient.  (Ishikawa [0132] [0140] wherein a forward and vertical force are used to determine a slip and rolling friction).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).

	Regarding claim 4 embodiments of Ishikawa disclose all of the limitations of claim 1 and Ishikawa further discloses:

	The friction coefficient estimation apparatus according to claim 1, wherein the acquisition process further acquires a driving force for driving the vehicle, (Ishikawa [0144] [0157-0158] [0291] wherein a driving forward force is additionally used to determine a slip and and the estimation process uses the driving force acquired by the acquisition process, to estimate the rolling friction coefficient.  (Ishikawa [0144] [0157-0158] [0291] wherein a driving forward force is additionally used to determine a slip and rolling friction).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).

	Regarding claim 5 embodiments of Ishikawa disclose all of the limitations of claim 1 and Ishikawa further discloses:

	The friction coefficient estimation apparatus according to claim 1, wherein the acquisition process further acquires a braking force for braking the vehicle, (Ishikawa [0144] [0157-0158] [0291] wherein a braking reward force is additionally used to determine a slip and rolling friction) and the estimation process uses the braking force acquired by the acquisition process, to estimate the rolling friction coefficient. (Ishikawa [0144] [0157-0158] [0291] wherein a braking reward force is additionally used to determine a slip and rolling friction).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this 

	Regarding claim 6 embodiments of Ishikawa discloses all of the limitations of claim 1 and further discloses: 

	The friction coefficient estimation apparatus according to claim 1, wherein the slip information includes the speed and an acceleration in a front-back direction of the vehicle.  (Ishikawa [0097] fig. 2 element 221 wherein the acceleration sensor works in an XYZ i.e. three-axis direction the x direction being the front back direction). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).

	Regarding claim 7 embodiments of Ishikawa discloses all of the limitations of claim 1 and further discloses: 

	A vehicle control apparatus for controlling the traveling of the vehicle on the basis of the rolling friction coefficient which is estimated by the friction coefficient estimation apparatus according to claim 1. (Ishikawa [0132] [0140] the road friction is determined based on the slip of the wheel i.e. rolling friction at each wheel).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).

	Regarding claim 9 embodiments of Ishikawa discloses all of the limitations of claim 7 and further discloses: 

	The vehicle control apparatus according to claim 7, which is unified with the friction coefficient estimation apparatus. (Ishikawa [0014] [0414] [0563] wherein the vehicle control apparatus is a processor).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).
	
	Regarding claim 10 embodiments of Ishikawa discloses:

	A friction coefficient estimation method, comprising: acquiring the number of rotations of a tire of a vehicle, (Ishikawa [0446] wherein the vehicle controls stores the wheel speed output from a sensor) a speed of the vehicle on the basis of the rotation of the tire of the vehicle, (Ishikawa [0446] [0462] wherein the speed of the vehicle equals the wheel speed recorded by the wheel speed sensor) and slip information used for determining a slip of the tire; (Ishikawa [0452-0453] [0462] wherein the wheel speed is used to determine a slip ratio)  determining whether the tire slips or not on the basis of the slip information which is acquired; (Ishikawa [0463] [0301-0303] wherein the wheel is determined to be slipping or not slipping) and estimating a rolling friction coefficient between the tire and a surface with which the tire is in contact, (Ishikawa [0132] [0140] the road friction is determined based on the slip of the wheel i.e. rolling friction at each wheel) on the basis of the number of rotations and the speed which are acquired, (Ishikawa [0392] [0452] wherein the rotational speed is determined by the vehicle to determine a slip ratio) when it is determined that the tire does not slip. (Ishikawa [0463] [0301-0303] wherein the wheel is determined to be slipping or not slipping).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).

	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 above, and further in view of Huber (Foreign Patent Translation DE 102015215427 A1 hereinafter “Huber”).

	Regarding claim 2 embodiments of Ishikawa discloses all of the limitations of claim 1 and Ishikawa further discloses:

	The friction coefficient estimation apparatus according to claim 1, wherein the acquisition process further acquires a first acceleration, a second acceleration, and a third acceleration in a three-axis direction of the vehicle, (Ishikawa [0097] fig. 2 element 221 wherein the acceleration sensor works in an XYZ i.e. three-axis direction) the determination process determines whether or not any force other than gravity is exerted on the vehicle, (Ishikawa [0133] wherein the forces through a center of gravity are determined including the mass i.e. forces of gravity)  on the basis of the first acceleration, the second acceleration, and the third acceleration which are acquired by the acquisition process, (Ishikawa [0097] fig. 2 element 221 wherein the acceleration sensor works in an XYZ i.e. three-axis direction) … 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the embodiments of Ishikawa together in order to create a robust slip detection means because one of ordinary skill would have been motivated to make this modification in order to allow for a vehicle slip system that accounts for variations in the road and vehicle setup while still providing accurate slip information (Ishikawa [0005-0006] [0537]).
	
	Additionally Ishikawa does not appear to disclose:

	and the estimation process estimates the rolling friction coefficient when the determination process determines that no force other than gravity is exerted on the vehicle.

	However, in the same field of endeavor of vehicle controls Huber discloses:

	“and the estimation process estimates the rolling friction coefficient when the determination process determines that no force other than gravity is exerted on the vehicle.” (Huber translation [0027] wherein the only force acting on the vehicle is gravity when the slope is sufficient to make the vehicle roll).  

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the gravity propulsion of Huber with the vehicle control of Ishikawa in order to accurately determine an incline of a road based on gravity vectors when no other force is present to properly control a vehicle (Huber translation [0027] [0005]). 

	Regarding claim 8 embodiments of Ishikawa discloses all of the limitations of claim 7 but Ishikawa does not appear to disclose: 

	which obtains a braking distance of the vehicle on the basis of the rolling friction coefficient estimated by the friction coefficient estimation apparatus and controls a distance between the vehicle and any other vehicle on the basis of the braking distance.

	However, in the same field of endeavor of vehicle controls Huber discloses:

	“which obtains a braking distance of the vehicle on the basis of the rolling friction coefficient estimated by the friction coefficient estimation apparatus and controls a distance between the vehicle and any other vehicle on the basis of the braking distance.” (Huber translation [0058] [0016] wherein the distance to traffic lights and vehicles is determined so the vehicle brakes to control distances to the vehicle).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the gravity propulsion of Huber with the vehicle control of Ishikawa in order to accurately determine an incline of a road based on gravity vectors when no other force is present to properly control a vehicle (Huber translation [0027] [0005]). 

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170057515 A1 discloses a rolling resistance estimation device for a vehicle system 
US 20160356370 A1 discloses a wheel speed slip estimation device for a vehicle
US 20130211741 A1 discloses a free rolling slip system for a vehicle 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664